* Per Curiam.
Had not the complainant paid these surplus debts, the defendants would now be liable for them; and there is no injustice in saying he shall stand in the place of the creditors, and resort to that property for satisfaction which they would have resorted to; and, being debts justly due from the intestate, his lands were liable to the satisfaction of them. He need not have stated the debts more particularly, for, should the answer deny *711them, he will be called upon to state and prove them severally to the satisfaction of the court.
Demurrer overruled, and the defendants ordered to answer.
See Pea v. Waggoner, 5 Hay. 1, and note sub fin.